Citation Nr: 0913064	
Decision Date: 04/08/09    Archive Date: 04/15/09

DOCKET NO.  07-18 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an extension of the delimiting date for the 
award of Dependents' Educational Assistance (DEA) benefits 
under Chapter 35, Title 38, United States Code, beyond 
December 16, 2006.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Lynne M. Yasui, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1981 to July 
1988.  The appellant is the Veteran's spouse.

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from an August 2007 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muscogee, 
Oklahoma.


FINDINGS OF FACT

1.  The appellant is the spouse of a veteran with a permanent 
and total service-connected disability.

2.  Basic eligibility for Chapter 35 benefits was established 
based on the Veteran's death due to service-connected 
disability and the assigned delimiting date was November 27, 
2006.

3.  The appellant's delimiting date of November 27, 2006 was 
extended to the end of the term in which the appellant was 
enrolled at Northeastern Oklahoma A&M College, December 16, 
2006.

4.  In October 2006, the appellant requested an extension of 
her assigned delimiting date.

5.  The appellant was not prevented from initiating, or 
completing, a chosen program of education within the period 
of Chapter 35 eligibility because of her own physical or 
mental disability.


CONCLUSION OF LAW

The criteria for an extension of the appellant's delimiting 
date for receipt of educational benefits pursuant to the 
Survivors' and Dependents' Educational Assistance Program 
under Chapter 35, Title 38, United States Code have not been 
met.  38 U.S.C.A. §§ 3501(a)(1)(D), 3512(b)(1) (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 21.3021(a)(3)(i), 
21.3046(a)(2)(iii), (c) (2008); Pub. L. No. 107-103,  § 108, 
115 Stat. 976 (Dec. 21, 2001); Ozer v. Principi, 14 Vet. App. 
257 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2005), with implementing 
regulations published at 66 Fed. Reg. 45, 620 (Aug. 29, 2001) 
(now codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.316(a) (2005), describes VA's duty to notify and 
assist claimants in substantiating claims for VA benefits.  
However, because in the present decision the law, and not the 
evidence, is dispositive of the claim, the VCAA is not 
applicable.  See Smith v. Gober, 14 Vet. App. 227 (2000), 
aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Sabonis v. Brown, 6 
Vet. App. at 426, 430.

Basic eligibility for Chapter 35 benefits is established in 
one of several ways, including being the spouse of a veteran 
who has a total disability permanent in nature resulting from 
a service-connected disability.  38 U.S.C.A. § 3501(a)(1)(D); 
38 C.F.R. § 21.3021(a)(3)(i).

Under the rule regarding the payment of educational 
assistance benefits under Chapter 35, Title 38, United States 
Code, for a veteran's spouse, the beginning date of 
eligibility for a spouse of a veteran with a permanent and 
total disability evaluation effective after November 30, 
1968, is the effective date of the veteran's total and 
permanent rating or the date of notification, whichever is 
more advantageous to the spouse.  38 U.S.C.A. § 3512(b)(1); 
38 C.F.R. § 21.3046(a).

Educational assistance shall not exceed 10 years after one of 
the following last occurs: (A) The date on which the 
Secretary first finds the spouse from whom eligibility is 
derived has a service-connected total disability permanent in 
nature; (B) The date of death of the spouse from whom 
eligibility is derived who dies while a total disability 
evaluated as permanent in nature was in existence; (C) The 
date on which the Secretary determines that the spouse from 
whom eligibility is derived died of a service-connected 
disability.  38 U.S.C. § 3512(b)(1); 38 C.F.R.  § 21.3021(a).

The 10-year delimiting period may be extended if the eligible 
spouse or surviving spouse does the following: (1) applies 
for the extension within the appropriate time limit; (2) 
"was prevented from initiating or completing the chosen 
program of education within the otherwise applicable 
eligibility period because of a physical or mental disability 
that did not result from . . . willful misconduct;" (3) 
provides VA with any requested evidence tending to show that 
he/she was prevented from initiating or completing the 
program because of a physical or mental disability that did 
not result from the willful misconduct of the eligible 
spouse; and (4) is otherwise eligible for payment of 
educational assistance for the training pursuant to Chapter 
35.  38 U.S.C.A. § 3512 (b)(2); 38 C.F.R. § 21.3047(a)(i-iv).  
An eligible spouse's extended period of eligibility shall be 
for the length of time that the individual was prevented from 
initiating or completing her chosen program of education.  38 
C.F.R. § 21.3047(c).  Also, it must be clearly established by 
medical evidence that such program of education was medically 
infeasible.  38 C.F.R. § 21.3047(a)(2)(i).

The record establishes that the appellant was not prevented 
from initiating or completing the program because of a 
physical or mental instability; rather, she alleges that she 
had to care for her sick mother who had cancer.  Of record 
are medical reports for the appellant's mother indicating 
that her mother was indeed ill.

While the Board understands the problems faced by the 
appellant in this regard, the Board acknowledges at this 
juncture that 38 C.F.R. § 21.3047 refer to the spouse's own 
physical or mental disability.  Indeed, 38 C.F.R. 
§ 21.3047(2)(ii) refers to the spouse being disabled.  That 
the appellant claims her mother's illness was the cause of 
her inability to attend school, the Board finds, as a matter 
of law, that this does not fall under the exceptions for 
extension of a delimiting date.

In a statement submitted July 2007, the appellant alternately 
argued that she experienced a mental disability herself, 
rendering her unable to focus and think.  The record reflects 
a statement from the appellant's private medical doctor in 
March 2007 who indicated that the appellant was unable to 
attend school between August 2003 and October 2005 due to her 
depression.

However, by the appellant's own admission in her July 2007 
statement, she was employed from August 1999 to December 
2005, the same period she alleges that she could not attend 
school due to depression.  The Board finds these statements 
to weigh heavily against her claim as they tend to show that 
the appellant's depression did not so severely disable her as 
to prevent her from maintaining employment.

The appellant does not fall within any of the situations 
provided under VA law and regulations for extending 
delimiting dates.  Indeed, she was clearly not prevented from 
pursuing educational pursuits as the evidence shows that she 
was employed from August 1999 through December 2005, during 
the time she alleges to have suffered from depression.

The appellant's purported eligibility for Chapter 35 benefits 
in this case derives from her status as the spouse of a 
permanently and totally disabled veteran by way of whose 
active military service the benefit initially became 
available.  The Board has carefully reviewed the evidence of 
record and finds that, as a matter of law, the evidence is 
against extending the delimiting date beyond December 16, 
2006.  Essentially, the Board has no legal authority to award 
the appellant entitlement to Chapter 35 educational benefits 
after the delimiting date has passed.

The Board has considered the judicial holding in Ozer v. 
Principi, 14 Vet. App. 257 (2001), as it may apply to the 
appellant's claim as to extending the delimiting date. In 
that case, the issue revolved around 38 U.S.C.A. § 
3512(b)(1), which addresses when the 10-year delimiting 
period will expire.  There are three dates beyond which 
educational assistance may not be provided. 38 U.S.C.A. § 
3512(b)(1).  In Ozer, the spouse had been granted educational 
assistance benefits based upon the RO's determination that 
the veteran had a service-connected disability that was 
permanent in nature.  See also 38 U.S.C.A. § 3512(b)(1)(A).  
VA had found that the spouse's eligibility had expired, since 
10 years had passed since the RO had determined that the 
veteran had a service-connected disability that was permanent 
in nature.  However, the United States Court of Appeals for 
Veterans Claims (Court) noted that, under the provisions of 
38 U.S.C.A. § 3512(b)(1), educational assistance eligibility 
shall not exceed 10 years "after whichever of the following 
last occurs."  Over a dissent, the Court interpreted the 
statute as meaning that the specified occurrences both were 
following the veteran's death, and that the 10-year period 
did not begun to run as to cases in which the veteran was 
still alive.

The Ozer decision essentially granted Chapter 35 eligible 
spouses an unlimited delimiting period for benefits, due to 
the technical problems in the language of Chapter 35.  The 
Court rendered the Ozer decision on February 6, 2001.  
However, subsequently, there has been a change in the law 
under 38 U.S.C.A. § 3512.  See Public Law No 107-103, § 108, 
115 Stat. 985 (Dec. 27, 2001).  This change in the law 
addresses the eligibility of a spouse or surviving spouse for 
educational assistance under Chapter 35 of Title 38, United 
States Code, who files a claim after December 27, 2001.  In 
effect, the applicable provisions of Public Law 107-103 
invalidated the Ozer decision, at least as to claims brought 
after that date.

The applicable provisions of Public Law 107-103, codified 
under 38 U.S.C.A.  § 3512, in effect provide that for all 
eligibility decisions which are made on or after December 27, 
2001, spouses are entitled to a 10-year delimiting period, in 
which they may, upon first becoming eligible, use Chapter 35 
benefits.  The delimiting date is determined as if the Ozer 
decision never existed.  While the law included a special 
"saving" provision for those spouses granted Chapter 35 
benefits pursuant to an unlimited delimiting period provided 
under Ozer, the appellant does not fall under this finite 
category even though her 2000 application for benefits was 
received by VA prior to the December 2001 change in the law.  
See e.g. VA Pamphlet 22-72-3, Revised, p.5, March 2003.  In 
some cases, including this one, the delimiting period has 
already run and the individual is no longer eligible for 
benefits.  As such, the provisions of Ozer are not 
applicable.

Hence, the appellant has not met the requirements for an 
extended period of eligibility.  There is no legal basis upon 
which to grant the claim of entitlement to Dependents' 
Educational Assistance under Chapter 35, Title 38, United 
States Code, beyond January 5, 1998.  To the extent that the 
law is dispositive, the claim is denied on the basis of the 
absence of legal merit.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).

ORDER

The appeal is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


